DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8 and 10-18) in the reply filed on 09/16/2021 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.

Information Disclosure Statement
The Information Disclosure Statements filed on 04/23/2020 and 09/25/2020 have been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 objected to because of the following informalities:  
Page 4, lines 5-6: “a lateral force induced reflected first Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “a lateral force induced by reflected first Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Page 4, lines 7-8: “a lateral force induced reflected second Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “a lateral force induced by reflected second Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Page 4, lines 11-12: “the lateral force induce reflected first and second Bragg wavelengths” needs to be revised.  The Examiner believes this could be rewritten as “the lateral force induce by reflected first and second Bragg wavelengths
Claim 2 objected to because of the following informalities:  
Page 6, lines 3-4: “a lateral force induced reflected first Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “a lateral force induced by reflected first Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Page 6, lines 6-7: “a lateral force induced reflected second Bragg wavelength” needs to be revised.  The Examiner believes this could be by reflected second Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Page 6, lines 8-9: “a lateral force induced reflected third Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “a lateral force induced by reflected third Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Page 6, lines 12-14: “lateral force induce reflected first, second and third Bragg wavelengths” needs to be revised.  The Examiner believes this could be rewritten as “lateral force induce by reflected first, second and third Bragg wavelengths”.  The use of two consecutive past-tense verbs renders the objection.
Claim 4 objected to because of the following informalities:
Part d, line 4: “temperature induced” should be changed to “temperature-induced”.
Part I, line 1: “temperature induced” should be changed to “temperature-induced”.
Claim 13 objected to because of the following informalities:
Line 2: “is selected a” should be changed to “is selected from a”.
Claim 17 objected to because of the following informalities:
Part c, lines 1-2: “a lateral force induced reflected first Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “a lateral force induced by
Page 10, lines 1-2: “the lateral force induced reflected second Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “the lateral force induced by reflected second Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Claim 18 objected to because of the following informalities:
Part j, lines 10-11: “a lateral force induced reflected first Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “a lateral force induced by reflected first Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Part j, lines 13-14: “a lateral force induced reflected second Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “the lateral force induced by reflected second Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Part j, lines 16-17: “a lateral force induced reflected third Bragg wavelength” needs to be revised.  The Examiner believes this could be rewritten as “a lateral force induced by reflected third Bragg wavelength”.  The use of two consecutive past-tense verbs renders the objection.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  into an orientational value of the ablation head with respect to its axial alignment or non-alignment with the catheter body” in claim 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, no corresponding structure, or disclosed algorithm for how the processor calculates the orientational value of the ablation head, can be found in the specification.  Please see subsequent 35 U.S.C 112(a) and 112(b) rejections. (see also MPEP 2181 (II) (B))
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 17, it is claimed “wherein the controller is further programmed to calculate any of: a) the first state…, b) the second state…, c) the lateral force… into an orientational value of the ablation head with respect to its axial alignment or non-alignment with the catheter body”.  However, there is no explanation or disclosed algorithm for how the orientational value of the ablation head is calculated in the disclosure.  Throughout the specification, all that can be found is a recitation of this limitation that the processor can calculate an orientational value.  This is not sufficient to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time it was filed.  Therefore, claim 17 is rejected under 35 U.S.C 112(a), as failing to comply with the written description requirement.
Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 17, it is claimed “wherein the controller is further programmed to calculate any of: a) the first state…, b) the second state…, c) the lateral force… into an orientational value of the ablation head with respect to its axial alignment or non-alignment with the catheter body”.  However, there is no explanation or disclosed algorithm for how the orientational value of the ablation head is calculated in the disclosure.  Throughout the specification, all that can be found is a recitation of this limitation that the processor can calculate an orientational value.  The disclosure does not provide enough support to allow one of ordinary skill in the art to determine how the orientational value is calculated.  Based off the Applicant’s disclosure, one of ordinary skill in the art would not even be sure as to what would constitute “an orientational value”, much less how an algorithm a processor would need to be programmed to perform in order to calculate such an orientational value.  There is a lack of working examples and direction provided by the Inventor in regards to how to determine the orientational value.  Therefore, claim 17 is rejected under 35 U.S.C 112(a), as failing to comply with the enablement requirement.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "all possible reflection spectrum" in claim 1 (part f, line 6; part f, line 11) is a relative term which renders the claim indefinite.  The term "all possible reflection spectrum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “all possible reflection spectrum” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term "a neutral, unarticulated orientation" in claim 1 (part i, line 9) is a relative term which renders the claim indefinite.  The term "a neutral, unarticulated orientation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “a neutral, unarticulated orientation” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term "shifted a similar amount" in claim 1 (part I, line 15) is a relative term which renders the claim indefinite.  The term "shifted a similar amount" is not defined by the It is unclear what the boundaries are for a “shifted a similar amount” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

	
The term "all possible reflection spectrum" in claim 2 (part a, line 11) is a relative term which renders the claim indefinite.  The term "all possible reflection spectrum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “all possible reflection spectrum” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term "a neutral, unarticulated orientation" in claim 2 (part c, lines 9-10) is a relative term which renders the claim indefinite.  The term "a neutral, unarticulated orientation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “a neutral, unarticulated orientation” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

The limitation “a fourth temperature-sensing FBG” renders claim 4 (part a, lines 1-2) indefinite.  There was no mention of any temperature sensing FBGs in claim 1, so it 
The limitation “a fourth spectrum” renders claim 4 (part b, line 2) indefinite.  It is unclear how there would be a fourth spectrum when only a first and second spectrum are introduced in claim 1.  There is no third spectrum and so it is unclear how there would be a fourth spectrum.  
The term "all possible reflection spectrum" in claim 4 (part b, line 4) is a relative term which renders the claim indefinite.  The term "all possible reflection spectrum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “all possible reflection spectrum” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term “the fourth FBG” renders claim 4 (part b, line 6) indefinite.  It is unclear whether this “fourth FBG” is the same as the “fourth temperature-sensing FBG”.
The term “a fourth wavelength detector” renders claim 4 (part c, line 1) indefinite.  It is unclear how there is a fourth wavelength detector when only a first and second wavelength detector were introduced in claim 1.  There was no third wavelength detector introduced in claim 1.  
The term “a sixth state” renders claim 4 (part d, line 6) indefinite.  It is unclear how there is a sixth state, if only a first-fourth state was introduced in claim 1.  There was no fifth state introduced in claim 1.
claim 4 (part d, line 9) indefinite.  It is unclear how there is a seventh state, if only a first-fourth state was introduced in claim 1.  There was no fifth state introduced in claim 1.

The limitation “controller is further programmed to calculate any of: a) the first state…, b) the second state…” renders claim 17 indefinite.  It is unclear what is meant by calculating the first and second states.  What exactly is being calculated during the first and second states?
The limitation “controller is further programmed to calculate any of: a) the first state…, b) the second state…, c) the lateral force… into an orientational value of the ablation head with respect to its axial alignment or non-alignment with the catheter body” renders claim 17 indefinite.  It is unclear how these calculations are being used to determine an orientational value.  It is also unclear what constitutes an orientational value.  

The term "all possible reflection spectrum" in claim 18 (part f, line 6; part f, line 11; part f, line 16; part f, lines 21-22) is a relative term which renders the claim indefinite.  The term "all possible reflection spectrum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “all possible reflection spectrum” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
a neutral, unarticulated orientation" in claim 18 (part i, lines 10-11) is a relative term which renders the claim indefinite.  The term "a neutral, unarticulated orientation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “a neutral, unarticulated orientation” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term "shifted a similar amount" in claim 18 (part I, lines 17-18) is a relative term which renders the claim indefinite.  The term "shifted a similar amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “shifted a similar amount” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*All remaining claims are rejected as a result of their dependency on rejected claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-4, 7, 10, and 13-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 18 of copending Application No. 17/492,846 (reference application – hereinafter ‘846). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are only slightly modified from the claims of ‘846 to widen coverage to a catheter that is inherently around the guidewire assembly of ‘846 (see the ‘846 specification that mentions that diagnostic and treatment catheters are then delivered over the guidewire to the diseased area (page 2, lines 1-3)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1 of the instant application, claim 1 of ‘846 discloses:
An ablation catheter (claim 1, line 1 – guidewire assembly, could be considered an ablation catheter. The ‘846 specification mentions that diagnostic and treatment catheters are then delivered over the guidewire to the diseased area (page 2, lines 1-3)), comprising: 
a) a flexible, elongate catheter body extending from a catheter body proximal end to a catheter body distal end (claim 1, lines 1-2 – as mentioned above, a catheter can be used over a guidewire assembly); 
b) an ablation head (claim 1 (a)(iii) – -atraumatic head, e.g., ablation head); 

d) at least a first optical fiber and a second optical fiber, both extending from the catheter body proximal end to the hypotube (claim 1 (a)(iv)), wherein the first optical fiber comprises a first strain-sensing fiber Bragg grating (FBG) having a first Bragg wavelength (claim 1 (a)(iv)), and the second optical fiber comprises a second strain-sensing FBG having a second Bragg wavelength (claim 1 (a)(iv)); 
e) a collar/collet assembly radially aligned with the spring of the hypotube and the first and second strain-sensing FBGs (claim 1 (a)(v)); 
f) at least one light source optically connected to the first and second optical fibers (claim 1 (b)), wherein the light source is configured: 
i) to emit light of a first spectrum into the first strain-sensing FBG, the first spectrum covering all possible reflection spectrum from the first FBG due to strain and temperature variations imparted to the first FBG (claim 1 (b)(i)); and 
ii) to emit light of a second spectrum into the second strain-sensing FBG, the second spectrum covering all possible reflection spectrum from 3LRM-FBG-0205 the second FBG due to strain and temperature variations imparted to the second FBG (claim 1 (b)(ii)); 
g) a first light wavelength detector optically connected to the first optical fiber and a second light wavelength detector optically connected to the second optical fiber (claim 1 (c)); and 
h) a controller operatively coupled to the first and second light wavelength detectors (claim 1 (d)), 

j) wherein, with both axial and lateral forces imparted to the ablation head to cause the ablation head to deflect out of axial alignment with the catheter body (claim 1, (f)), the spring of the hypotube 4LRM-FBG-0205deflects out of axial alignment to cause the collar/collet assembly to apply a greater lateral force to the first FBG than to the second FBG (claim 1, (f)) so that in comparison to the first state of the reflected first and second Bragg wavelengths, a lateral force induced reflected first Bragg wavelength of the first FBG is in a third state (claim 1, (f)), shifted a greater amount than a lateral force induced reflected second Bragg wavelength of the second FBG in a fourth state (claim 1, (f)), and wherein the controller is 

Regarding claim 2 of the instant application, claim 1 of ‘846 discloses:
The ablation catheter of claim 1, further comprising: 
a) a third optical fiber extending from the catheter body proximal end to the hypotube (claim 1 (a) (iv)), the third optical fiber comprising a third strain-sensing FEBG having a third Bragg wavelength (claim 1 (a) (iv)), wherein the collar/collet assembly is radially aligned with the spring of the hypotube and the first, second and third strain-sensing EBGs (claim 1 (a) (v)), and wherein the at least one light source is optically connected to the third optical fiber (claim 1 (b)), the light source being configured to emit light of a third spectrum into the third strain-sensing FBG (claim 1 (b) (iii)), the third spectrum covering all possible reflection spectrum from the third FBG due to strain and temperature variations imparted to the third FBG (claim 1 (b) (iii)); and 5LRM-EBG-0205 
b) a third light wavelength detector optically connected to the third optical fiber (claim 1 (a) (c)), and 
c) wherein, with the at least one light source emitting the first light spectrum into the first FBG, the second light spectrum into the second FBG, and the third light spectrum into the third FBG, and wherein, in comparison to a first state of the reflected first, second and third Bragg wavelengths with no axial or lateral force imparted to the ablation head (claim 1 (e)), with only an axial force imparted to the ablation head to 
d) wherein, with both axial and lateral forces imparted to the ablation head to cause the ablation head to deflect out of axial alignment with the catheter body (claim 1 (f)), the spring of the hypotube deflects out of axial alignment to cause the collar/collet assembly to apply a first lateral force to the first FBG, a second lateral force to the second FBG and a third lateral force to the third FBG (claim 1 (f)) so that 6LRM-FBG -0205in comparison to the first state of the reflected first, second and third Bragg wavelengths, a lateral force induced reflected first Bragg wavelength of the first FBG is in the third state, shifted the same as or a different amount than a lateral force induced reflected second Bragg wavelength of the second FBG in the fourth state (claim 1 (f)), shifted a different amount than a lateral force induced reflected third Bragg wavelength of the third FBG in a fifth state (claim 1 (f)), and wherein the controller is programmed to calculate the differences in the third, fourth and fifth states of the lateral force induced reflected first, second and third Bragg wavelengths in comparison to the first state and to convert the difference into a lateral force magnitude and vector imparted to the ablation head (claim 1 (f)).

Regarding claim 3 of the instant application, claim 3 of ‘846 discloses:
The ablation catheter of claim 2, wherein the first FBG, the second FBG and the third FBG are individually selected from the group of a phase-shifted FBG, a long-period FBG, an apodized FBG, a chirped FBGs, and a tilted FBG (claim 3, lines 1-4).
Regarding claim 4 of the instant application, claim 2 of ‘846 discloses:
The ablation catheter of claim 1, wherein: 
a) the first optical fiber also comprises a fourth temperature-sensing FBG having a fourth Bragg wavelength (claim 2 (a)), and 
b) the at least one light source is configured to emit light of a fourth spectrum into the fourth temperature-sensing FBG, the fourth spectrum covering all possible reflection spectrum from the fourth FBG due to temperature variations imparted to the fourth FBG (claim 2 (b)), and 7LRM-FBG-0205 
c) a fourth wavelength detector is optically connected to the first optical fiber (claim 2 (c)), and 
d) with the at least one light source emitting the fourth light spectrum into the fourth FBG, the controller is operably coupled to the fourth wavelength detector and is programmed to calculate a temperature induced shifted fourth Bragg wavelength as the difference between a sixth state of the reflected fourth Bragg wavelength of the fourth FBG at a first ambient temperature with the ablation head outside a body tissue in comparison to a seventh state of the reflected fourth Bragg wavelength of the fourth FBG at a second, local environment temperature with the ablation head inside a body tissue (claim 2 (d)), and 

i) the effect of the temperature induced shifted fourth Bragg wavelength on the reflected first and second Bragg wavelengths in the axial force induced second state to thereby calculate a temperature-compensated magnitude of the axial force vector imparted to the ablation head (claim 2 (e)(i)), and 
ii) the effect of the temperature induced shifted fourth Bragg wavelength on the reflected first and second Bragg wavelengths in the respective lateral force induced third and fourth states to thereby calculate a temperature-compensated lateral force magnitude and vector imparted to the ablation head as a result of the collar/collet assembly applying a greater lateral force to the first FBG than to the second FBG (claim 2 (e) (ii)).

Regarding claim 7 of the instant application, claim 10 of ‘846 discloses:
The ablation catheter of claim 1, wherein the first and second optical fibers are connected to the ablation head (claim 10, lines 1-2).

Regarding claim 10 of the instant application, claim 4 of ‘846 discloses:
The ablation catheter of claim 2, wherein the first, second and third optical fibers are evenly spaced at 120° intervals about a circumference of the ablation head (claim 4, lines 1-3).  

Regarding claim 13 of the instant application, claim 5 of ‘846 discloses:


Regarding claim 14 of the instant application, claim 6 of ‘846 discloses:
The ablation catheter of claim 1, wherein a first light source is optically connected to the first optical fiber and a second light source is optically connected to the second optical fiber (claim 6, lines 1-3).

Regarding claim 15 of the instant application, claim 7 of ‘846 discloses:
The ablation catheter of claim 14, wherein the first and second light sources are narrow linewidth lasers (claim 7, lines 1-2).

Regarding claim 16 of the instant application, claim 8 of ‘846 discloses:
The ablation catheter of claim 1, wherein the hypotube comprises a coil spring or a slotted spring (claim 8, lines 1-2).

Regarding claim 17 of the instant application, claim 18 of ‘846 discloses:
The ablation catheter of claim 1, wherein the controller is further programmed to calculate any one of (claim 18, lines 1-4): 
the first state of the first and second Bragg wavelength with no axial or lateral force imparted to the ablation head (claim 18 (a));
the second state of the reflected first and second Bragg wavelengths with only the axial force imparted to the ablation head (claim 18 (b)); and 
the lateral force induced reflected first Bragg wavelength of the first FBG in the third state, 10LRM-FBG-0205 shifted a greater amount than the lateral force induced reflected second Bragg wavelength of the second FBG in the fourth state, into an orientational value of the ablation head with respect to its axial alignment or non-alignment with the catheter body (claim 18 (c)).

Regarding claim 18 of the instant application, claim 2 of ‘846 discloses:
An ablation catheter (claim 1, line 1 – guidewire assembly, could be considered an ablation catheter. The ‘846 specification mentions that diagnostic and treatment catheters are then delivered over the guidewire to the diseased area (page 2, lines 1-3)), comprising: 
a) a flexible, elongate catheter body extending from a catheter body proximal end to a catheter body distal end (claim 1, lines 1-2 – as mentioned above, a catheter can be used over a guidewire assembly); 
b) an ablation head (claim 1 (a)(iii) – -atraumatic head, e.g., ablation head); 
c) a hypotube disposed between and connected to the catheter body distal end and the ablation head, wherein the hypotube comprises a spring (claim 1 (a)(i and iii)); 
d) at least a first optical fiber, a second optical fiber and a third optical fiber, all extending from the catheter body proximal end to the hypotube (claim 1 (a)(iv)), wherein the first optical fiber comprises a first strain-sensing fiber Bragg grating (FBG) having a first Bragg wavelength (claim 1 (a)(iv)), the second optical fiber comprises a second 
e) a collar/collet assembly radially aligned with the spring of the hypotube and the first, second and third strain-sensing FBGs (claim 1 (a)(v)); 11LRM-FBG-0205 
f) at least one light source optically connected to the first, second and third optical fibers (claim 1 (b)), wherein the light source is configured: 
i) to emit light of a first spectrum into the first strain-sensing FBG, the first spectrum covering all possible reflection spectrum from the first FBG due to strain and temperature variations imparted to the first FBG (claim 1 (b)(i)); 
ii) to emit light of a second spectrum into the second strain-sensing FBG, the second spectrum covering all possible reflection spectrum from the second FBG due to strain and temperature variations imparted to the second FBG (claim 1 (b)(ii)); 
iii) to emit light of a third spectrum into the third strain-sensing FBG, the third spectrum covering all possible reflection spectrum from the third FBG due to strain and temperature variations imparted to the third FBG (claim 1 (b) (iii)); and 
iv) to emit light of a fourth spectrum into the fourth temperature-sensing FBG, the fourth spectrum covering all possible reflection spectrum from the fourth FBG due to temperature variations imparted to the fourth FBG (claim 2 (b)); 

h) a controller operatively coupled to the first, second, third and fourth light wavelength detectors (claim 1 (d)), 12LRM-FBG-O2O5 
i) wherein, with the at least one light source emitting the first Light spectrum into the first FBG (claim 1 (e)), the second light spectrum into the second FBG (claim 1 (e)), the third light spectrum into the third FBG (claim 1 (e)), and the fourth light spectrum into the fourth FBG (claim 2 (d)), and wherein, in comparison to a first state of the reflected first, second and third Bragg wavelengths with no axial or lateral force imparted to the ablation head, with only an axial force imparted to the ablation head to cause the ablation head to assume a neutral, unarticulated orientation axially aligned with the catheter body (claim 1 (e)), the collar/collet assembly applies equal radial force to the first, second and third strain-sensing FBGs so that the reflected first, second and third Bragg wavelengths received by the respective first, second and third wavelength detectors are in a second state, shifted a similar amount with respect to the first state (claim 1 (e)), and wherein the controller is programmed to calculate a temperature induced shifted fourth Bragg wavelength as the difference between a third state of the reflected fourth Bragg wavelength of the fourth FBG at a first ambient temperature with the ablation head outside a body tissue in comparison to a fourth state of the 
j) wherein, with both axial and lateral forces imparted to the ablation head to cause the ablation head to deflect out of axial alignment with the catheter body (claim 1, (f)), the spring of the hypotube deflects out of axial alignment to cause the collar/collet assembly to apply a first lateral force to the first FBG, a second lateral force to the second FBG and a third lateral force to the third FBG so that in comparison to the first state of the reflected first, second and third Bragg wavelengths, a lateral force induced reflected first Bragg wavelength of the first FBG is in a fifth state (claim 1 (f)), shifted the same as or a different amount than a lateral force induced reflected second Bragg wavelength of the second FBG in a sixth state (claim 1 (f), shifted a different amount than a lateral force induced reflected third Bragg wavelength of the third FBG In a seventh state (claim 1 (f)), and wherein the controller is programmed to calculate for: 
i) the effect of the temperature induced shifted fourth Bragg wavelength on the reflected first, second and third Bragg wavelengths in the axial force induced second state to thereby calculate a temperature-compensated magnitude of the axial force vector imparted to the ablation head (claim 2 (e) (i)), and 


Allowable Subject Matter
The claimed subject matter of Claims 1-8 and 10-18 is found to have allowable subject matter for the following reasons:
With regards to independent claims 1 and 18, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Leo (U.S 2018/0339134), Tegg, et al. (U.S 2019/0374282), and Holmberg (U.S 2021/0052320)) does not teach 
a collar/collet assembly radially aligned with the spring of the hypotube and the first and second strain-sensing FBGs
i) wherein, with the at least one light source emitting the first light spectrum into the first FBG and the second light spectrum into the second FBG, and wherein, in comparison to a first state of the reflected first and second Bragg wavelengths with no axial or lateral force imparted to the ablation head, with only an axial force imparted to the ablation head to cause the ablation head to assume a neutral, unarticulated orientation axially aligned with the catheter body, the collar/collet assembly applies 
j) wherein, with both axial and lateral forces imparted to the ablation head to cause the ablation head to deflect out of axial alignment with the catheter body, the spring of the hypotube 4LRM-FBG-0205deflects out of axial alignment to cause the collar/collet assembly to apply a greater lateral force to the first FBG than to the second FBG so that in comparison to the first state of the reflected first and second Bragg wavelengths, a lateral force induced reflected first Bragg wavelength of the first FBG is in a third state, shifted a greater amount than a lateral force induced reflected second Bragg wavelength of the second FBG in a fourth state, and wherein the controller is programmed to calculate the difference in the third and fourth states of the lateral force induced reflected first and second Bragg wavelengths in comparison to the first state and to convert the difference into a lateral force magnitude and vector imparted to the ablation head.
Leo, Tegg, and Holmberg do teach the use of Fiber Bragg Gratings to determine forces imparted on an ablation head or end effector, but do not teach or render obvious the specificity of the instant application which involves distinguishing combinations of axial and lateral forces into different states and wherein there is a spring of the hypotube that deflects out of axial alignment to cause the collar/collet assembly to apply appropriate reaction forces to the respective FBGs.  No other prior art reference could The Examiner notes that despite the indication of allowable subject matter, there are still several objections and rejections hereinabove that must be overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holmberg (U.S PGPub No. 2021/0052320) teaches systems and methods for detecting force applied to a distal tip of a medical catheter.  Hwang, et al. (U.S PGPub No. 2020/0238051) teaches a catheter for sensing shape and contact force by using FBG optical fibers.  Tegg, et al. (U.S PGPub No. 2019/0374282) teaches a medical device, system, and method having a flexible shaft and multi-core fiber within the flexible shaft.  Daly, et al. (U.S PGPub No. 2019/0038228) teaches systems and methods for detecting force applied to a distal tip of a medical catheter.  Leo (U.S PGPub No. 2018/0339134) teaches an elongated surgical manipulator apparatus and method of operating that enables determination of the shape of a flexible portion of the elongated surgical manipulator and/or the location of an arbitrary point thereon.  Liu, et al. (U.S PGPub No. 2017/0196479) teaches a medical device, system, and method having a flexible shaft and a multi-core fiber within the flexible shaft.  Leo, et al. (U.S .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792